By the Court.
The plaintiff recovered a verdict for $53 for services, and the defendant a verdict for $55 on cross-petition for injury to property. The trial judge deducted the former from the latter verdict, and gave judgment for the defendant for $2.
The reviewing court holds that the two verdicts were not inconsistent, and that the irregularity in the form of the verdict was not prejudicial, and was one, the judge would, no doubt, have corrected had his attention been called to it before the jury were discharged. The court was therefore authorized to make the subtraction and enter judgment as was done. Brainard et al. v. Lane, 26 Ohio St., 632.